Title: To Benjamin Franklin from Achille-Guillaume Lebègue de Presle, 12 July 1780
From: Lebègue de Presle, Achille-Guillaume
To: Franklin, Benjamin


ce 12 juillet 80
Jai Lhonneur de prevenir votre Excellence que je crois avoir trouvé une maison tres convenable au jeune Medecin Americain. Mr Desault chirurgien qui fait des cours de chirurgie avec succès consent a le prendre en pension et a lui faciliter Létude de la langue francoise, ainsi que de la chirurgie theorique et pratique, comme il a deja fait pour mr lunn de Philadelphie qu’il a eu chez lui. On m’a rendu le meilleur temoignage de la societé de mr Desault. Il est doux, honnete, et a une parente qui est avec lui. Il demande douze cent livres de Pension. Comme il n’a point de chambre libre, il faudra en prendre une dans le voisinage; et j’en ai vu plusieures a louer dans la maison voisine, a 12 et 15 livre par mois, toute meublée.
Sa demeure est, comme le desire ce jeune medecin, tres près de l’hotel dieu et des Ecoles de chirurgie ou il y a un petit hopital. C’est dans la rue des Lavandieres a peu de distance du College de beauvais, et de la rue st jacques. Comme c’est mon quartier je Souhaite que cette pension convienne dans L’esperance de pouvoir temoigner au jeune Americain par mes services, combien je desire de faire des choses qui Soient agreables a votre excellence.
Je suis avec respect votre tres humble serviteur
Lebegue De PresleRue st jacques la seconde porte cochereau dessus de la rue des mathurins
 
Endorsed: Ansd
Notation: Le Begue de Presle. 12 juillet 1780.
